DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-11, and 13-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dintakurt et al. (U.S. Pat. No. 10,175,135) (hereafter Dintakurt).
Regarding claim 1, Dintakurt teaches a pressure monitoring system for a wet barrel hydrant comprising: 
an outer housing defining a sidewall shell (i.e., nozzle cap 15) (see Fig. 10) and a cap coupled to the sidewall shell (i.e., antenna enclosure 320) (see Fig. 10); 
a sensor housing (i.e., mating enclosure 305’) (see Fig. 10) defining a connector (i.e., connection nut 430) (see Fig. 10), a housing cavity (i.e., interior space formed by enclosure 110’ and mating enclosure 305’) (see Fig. 14), and an opening formed through the sensor housing and allowing access to the housing cavity (i.e., opening of the enclosure 305’) (see Fig. 14), the connector configured to couple the pressure monitoring system to a wet barrel hydrant (i.e., connection nut 430 allows tightening of the mating enclosure 305’ in to the enclosure 110’ using a wrench or other tool) (see Fig. 5); and 
a base assembly (i.e., enclosure 110’) (see Fig. 10) coupled to the sidewall shell (i.e., enclosure 110’ connected by threading 105 to enclosure threading 25 of the nozzle cap 15) (see Fig. 10) and defining a central support (i.e., partition 410) (see Fig. 10) and a cylindrical wall (i.e., side wall of the enclosure 110’) (see Fig. 10), the cylindrical wall extending from the central support towards the cap (see Fig. 10), the sensor housing coupled to the central support opposite the cylindrical wall (i.e., enclosure 305’ is coupled to the partition 410 at the opposite end to the threaded connection between the enclosure 110’ and enclosure 305’) (see Fig. 14).
Regarding claim 3, Dintakurt teaches that the sidewall shell defines an upper end and a lower end, the cap coupled to the sidewall shell at the upper end, the base assembly coupled to the sidewall shell at the lower end (see Fig. 10).
Regarding claim 4, Dintakurt teaches that the pressure monitoring system defines a center axis (i.e., center vertical axis 15) (see Fig. 14), the base assembly comprising a mounting flange extending radially outward from the central support, the mounting flange coupled to the sidewall shell at the lower end (i.e., shoulder of the enclosure 110’ abuts a groove of the nozzle cap 15) (see Fig. 10).
Regarding claim 5, Dintakurt teaches that the sidewall shell defines a shell mounting bore and the mounting flange defines a hydrant mounting bore aligned with the shell mounting bore, the pressure monitoring system further comprising a security screw extending through the shell mounting bore and into the hydrant mounting bore to secure the sidewall shell to the base assembly (i.e., enclosure threading 25) (see Fig. 10).
Regarding claim 6, Dintakurt teaches the pressure monitoring system further comprises a cone point screw received in the hydrant mounting bore, the security screw configured to engage the cone point screw to move the cone point screw radially inward towards the sensor housing (i.e., enclosure fastener 3162) (see Fig. 15).
Regarding claim 7, Dintakurt teaches an annular groove (i.e., connection bore 3163) (see Fig. 15) is defined between the mounting flange and the sensor housing (i.e., space between the threading 25 and the enclosure 1110) (see Fig. 15), the cone point screw extending into the annular groove (see Fig. 15).
Regarding claim 10, Dintakurt teaches a battery housing configured to receive a battery pack therein, the battery housing engaging the cylindrical wall distal to the central support (i.e., battery 130) (see Fig. 10).
Regarding claim 11, Dintakurt teaches that the sidewall shell defines a shoulder configured to engage the battery housing to retain the battery housing against the cylindrical wall of the base assembly (i.e., mating enclosure 305 is included to house the battery 130 and the circuit board 135) (see Fig. 9).
Regarding claim 13, Dintakurt teaches a wet barrel fire hydrant comprising: 
a barrel defining a top end (i.e., top half of the hydrant 58) (see Fig. 5), a side (i.e., side wall of hydrant 58) (see Fig. 5), and an interior hydrant cavity (i.e., inside of hydrant 58) (see Fig. 5), the top end defining a hydrant bore in fluid communication with the interior hydrant cavity (see Fig. 5), a nozzle extending from the side of the barrel (see Fig. 5); 
a pressure monitoring subsystem coupled to the top end of the barrel and comprising a pressure sensor configured to measure a pressure of a fluid received in the wet barrel fire hydrant (i.e., leak detector 74 comprises a sensor assembly 102, including pressure sensors, pressure transducers, or other types of sensors) (see Column 16, line 59, to Column 17, line 46), the pressure sensor defining a sensing end disposed in one of the hydrant bore and the interior hydrant cavity (i.e., leak detectors may be configured to provide information related to various measurements, such as pressure measurements, including lines or bores into the enclosure 110 to connect to the circuit boards) (see Column 16, line 59, to Column 17, line 46); and 
a leak detection subsystem (i.e., leak detector 100) (see Fig. 5) coupled to the nozzle and comprising a vibration sensor configured to measure vibrations in a pipeline system connected to the wet barrel fire hydrant (i.e., vibration sensors 150) (see Fig. 5).
Regarding claim 14, Dintakurt teaches the pressure monitoring subsystem comprising a threaded flange; the hydrant bore defines a threaded bore wall; and the threaded flange engages the threaded bore wall to secure the pressure monitoring subsystem to the top end of the barrel (i.e., nozzle cap 15 is shown attached by threading 21 to the hydrant threading 12 of the fire hydrant 58) (see Fig. 5).
Regarding claim 15, Dintakurt teaches that the pressure monitoring subsystem further comprises a mounting flange (i.e., threaded portion of the nozzle cap 15) (see Fig. 5); an annular groove is defined between the mounting flange and the threaded flange (i.e., grooves between the nozzle cap 15 and the hydrant threading 12) (see Fig. 5); a hydrant flange extends from the top end of the barrel; and the hydrant flange is disposed in the annular groove (i.e., nozzle cap 15 is shown attached by threading 21 to the hydrant threading 12 of the fire hydrant 58) (see Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dintakurt et al. (U.S. Pat. No. 10,175,135) (hereafter Dintakurt) in view of Varman et al. (U.S. Pat. No. 9,315,973) (hereafter Varman).
Regarding claim 2, Dintakurt teaches that the central support defines a mounting bore aligned with a mounting bore of the sensor housing (i.e., hole of partition board 410 aligns with the opening of the enclosure 305’) (see Fig. 10), the pressure monitoring system further comprising a fastener (i.e., A gasket 350 provides a seal between the mating enclosure 305’ and the enclosure 110’. In some embodiments, the mating enclosure 305’ will have a very tight fit with the enclosure 110’ thereby providing some leakage resistance as well) (see Fig. 10); but does not explicitly teach that the fastener extending through the mounting bore of the central support and into the mounting bore of the sensor housing to secure the base assembly to the sensor housing. 
Regarding the fastener, Varman teaches the fastener extending through the mounting bore of the central support and into the mounting bore of the sensor housing to secure the base assembly to the sensor housing (i.e., A screw 252 couples operating nut extender 248 to operating nut 250) (see Fig. 3). In view of the teaching of Varman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added additional fasteners in order to maintain the tight mating between the sensor housing and the base assembly. 
Regarding claim 8, Dintakurt teaches an antenna assembly comprising an antenna board (i.e., RF board 136’) (see Fig. 10) and an antenna mounted to the antenna board (i.e., antenna 120) (see Fig. 10); but does not explicitly teach that the antenna board mounted to the cap. However, Varman teaches that the antenna board mounted to the cap (i.e., transceiver 58 may be embodied as a printed circuit board located in second chamber 254) (see Column 7, line 61, to Column 8, line 28). In view of the teaching of Varman, it would have been obvious to one  having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the board to the cap in order to create an easy access to the board. 
Regarding claim 9, Dintakurt teaches that the sidewall shell comprises a metal material (i.e., the nozzle cap 15 is made of cast iron) (see Column 10, lines 3-38) and the cap comprises a plastic material (i.e., the antenna enclosure 320 is made of plastic) (see Column 10, lines 3-38).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dintakurt et al. (U.S. Pat. No. 10,175,135) (hereafter Dintakurt) in view of Chen (U.S. Pat. No. 7,819,016) (hereafter Chen)
Regarding claim 12, Dintakurt as disclosed above does not directly or explicitly teach that the cap defines a clip extending axially towards the base assembly; the sidewall shell defines an interior annular ridge extending radially inward; and the clip engages the interior annular ridge to secure the cap to the sidewall shell.
Regarding the clip, Chen teaches that the cap (i.e., cover 12) (see Fig. 5) defines a clip extending axially (i.e., protrusions 162) (see Fig. 5) towards the base assembly (i.e., base 11) (see Fig. 5); the sidewall shell defines an interior annular ridge extending radially inward (i.e., detents 164) (see Fig. 5); and the clip engages the interior annular ridge to secure the cap to the sidewall shell (i.e., The protrusions (162) and detents (164) are mounted respectively on the base (11) and the cover (12) and engage each other) (see Column 3, lines 1-13). In view of the teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the engagement clip in order to removably secure the cap to the pressure monitoring system.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dintakurt et al. (U.S. Pat. No. 10,175,135) (hereafter Dintakurt) in view of Feyling (U.S. Pat. No. 10,669,700) (hereafter Feyling)
Regarding claim 16, Dintakurt teaches that the mounting flange defines a hydrant mounting bore (i.e., opening of the nozzle cap 15) (see Fig. 5); but does not explicitly teach a cone point screw is received within the hydrant mounting bore and engages the hydrant flange to further secure the pressure monitoring subsystem to the top end of the barrel.
Regarding the cone point screw, Feyling teaches that a cone point screw is received within the hydrant mounting bore and engages the hydrant flange to further secure the pressure monitoring subsystem to the top end of the barrel (i.e., a set of bolts 74 can extend through holes in the lip 72a and corresponding holes 12c in the flange 12a to fasten the bonnet 72 to the spool 12) (see Fig. 2A). In view of the teaching of Feyling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the screw in order to removably couple the monitoring system to the hydrant.
Regarding claim 17, Dintakurt teaches that the pressure monitoring subsystem comprises a sensor housing (i.e., mating enclosure 305’) (see Fig. 10), the sensor housing defining the threaded flange and further defining a housing cavity (i.e., interior space formed by enclosure 110’ and mating enclosure 305’) (see Fig. 14) and an opening allowing access to the housing cavity (i.e., opening of the enclosure 305’) (see Fig. 14); but does not explicitly teach that the pressure sensor partially received in the housing cavity and extending through the opening, the sensing end oriented external to the housing cavity. However, Feyling teaches the pressure sensor partially received in the housing cavity and extending through the opening, the sensing end oriented external to the housing cavity (i.e., wires 42 can extend through the compression fitting 40 so that electronic components disposed within the wireless communication electronics storage apparatus 10 can extend to sensors, such as pressure and temperature sensors, adjacent to or connected to a main valve at the opposite end of the stem 60 from the end of the stem 60 in which the operating stem nut 62 is connected) (see Fig. 3B). In view of the teaching of Feyling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extended the sensor through the opening in order to couple monitoring subsystem to the sensor. 
Regarding claim 18, Dintakurt as disclosed above does not directly or explicitly teach a threaded mounting nut mounted within the hydrant bore, the pressure monitoring subsystem comprising a threaded flange, the threaded flange engaging the threaded mounting nut to secure the pressure monitoring subsystem to the top end of the barrel. However, Feyling teaches a threaded mounting nut mounted within the hydrant bore, the pressure monitoring subsystem comprising a threaded flange, the threaded flange engaging the threaded mounting nut to secure the pressure monitoring subsystem to the top end of the barrel (i.e., wires 42 can extend through the compression fitting 40 so that electronic components disposed within the wireless communication electronics storage apparatus 10 can extend to sensors, such as pressure and temperature sensors, adjacent to or connected to a main valve at the opposite end of the stem 60 from the end of the stem 60 in which the operating stem nut 62 is connected) (see Fig. 3B). In view of the teaching of Feyling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extended the sensor through the opening in order to couple monitoring subsystem to the sensor. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dintakurt et al. (U.S. Pat. No. 10,175,135) (hereafter Dintakurt) in view of Solomon (U.S. Pat. No. 8,665,101) (hereafter Solomon)
Regarding claim 19, Dintakurt as disclosed above does not directly or explicitly teach that the pressure monitoring subsystem comprises a first antenna configured to send a pressure signal representative of the pressure; the leak detection subsystem comprising a second antenna configured to send a leak signal representative of the vibrations (i.e., transceiver 17) (see Fig. 1a); and the second antenna is in communication with the first antenna. However, Solomon teaches that the pressure monitoring subsystem comprises a first antenna configured to send a pressure signal representative of the pressure (i.e., transceiver 12) (see Fig. 1a); the leak detection subsystem comprising a second antenna (i.e., transceiver 17) (see Fig. 1a) configured to send a leak signal representative of the vibrations (i.e., a processor analyzes signals generated by the flow meters and the vibration detectors to identify the presence of one or more leaks) (see Abstract); and the second antenna is in communication with the first antenna (i.e., transceivers communicate with the server over the communication network 14) (see Fig. 1a). In view of the teaching of Solomon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the pressure signal antenna in order to optionally communicate to the sensors in the hydrant bore without using wires. 
Regarding claim 20, Dintakurt teaches that the pressure monitoring subsystem comprises a sidewall shell and a cap (i.e., antenna enclosure 320) (see Fig. 10); the cap comprises a non-ferrous material (i.e., the antenna enclosure 320 is made of plastic) (see Column 10, lines 3-38); the first antenna is coupled to an antenna board (i.e., RF board 136’) (see Fig. 10); and the antenna board is mounted to the cap (see Fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855